DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/21 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-4, 8, 9, 13, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. USPN 4704112.
As to claim 1, Suzuki teaches a nonwoven sheet 11 (col. 3, line 26-32) comprising 
a first layer 13  comprising a first fiber and a second fiber (col. 2, line 62 through col. 3, line 2; claims 1 and 9) where Suzuki teaches the first layer comprises hydrophobic and hydrophilic fibers, and
a second layer 14 comprising a third fiber (col. 3, lines 2-4),
wherein the first fiber is hydrophobic and the second fiber is hydrophilic (col. 2, lines 9-11 and line 62 through col. 3, line 2), 
wherein the third fiber is hydrophilic (col. 3, lines 2-4; claims 1 and 9), and 
wherein the second layer is more hydrophilic than the first layer as it is composed of hydrophilic fibers (col. 2, lines 14-17) or fibers treated to be hydrophilic (col. 4, lines 20-23).
As to claim 2, Suzuki teaches the second layer comprises a hydrophobic fiber less than 20% by weight of the second layer – where Suzuki teaches the second layer comprises 
As to claim 3, Suzuki teaches the second layer comprises a hydrophobic fiber less than 5% by weight of the second layer – where Suzuki teaches the second layer comprises hydrophilic fibers up to 100% by weight (col. 2, lines 15-16), which has values in the claimed range. As to claim 4, Suzuki teaches the second layer does not include a hydrophobic fiber – where Suzuki teaches the second layer comprises hydrophilic fibers in an amount up to 100% by weight (col. 2, lines 15-16), which has values in the claimed range. 
As to claim 8, Suzuki teaches at least one of the first fiber and the second fiber has a fineness no greater than about 4 denier – where Suzuki teaches the hydrophobic fibers have a denier of 0.2 to 2 (col. 2, lines 63-67). 
As to claim 9, Suzuki teaches at least one of the first fiber and second fiber has a fiber fineness of no greater than about 3 denier – where Suzuki teaches the hydrophobic fibers have a denier of 0.2 to 2, preferably of 0.5 to 1 (col. 2, lines 63-67). . As to claim 13, Suzuki teaches the first layer has a basis weight of at least about 12 g/m2 (col. 2, line 65). 
As to claim 16, Suzuki teaches the first hydrophobic fiber has a lower fiber denier (fineness) of 0.2 to 2 (col. 2, lines 63-67) which is lower than the second fiber denier of 0.7-15, preferably 3 to 8 (col. 3, lines 4-7).
As to claim 18, Suzuki teaches an absorbent article comprising a liquid permeable topsheet 11 and a liquid impermeable backsheeet 16, wherein the topsheet 11 comprises the nonwoven sheet according to any of the preceding claims, see the rejection of claim 1 (Figure4; col. 4, lines 50-60.
As to claim 19, the first layer 13 is positioned on a side in contact with the skin of a wearer (col. 2, lines 59-60).


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 5-7, 10-12, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. USPN 4704112 in view of Newkirk USPN 5273596.  
As to claim 5, Suzuki teaches the present invention substantially as claimed.  However, Suzuki does not teach the first and the second fiber is a composite fiber. Newkirk 

As to claim 6, Suzuki does not specifically teach a total surface of the first fiber is at least about 30% of a total surface area of fibers of the first layer. However, Suzuki teaches the first hydrophobic fiber present in the first layer in an amount of at least 70% which would meet the minimum range of the total surface area of the first fibers in the first layer. As to claim 7, Suzuki/Newkirk teaches the first fiber and the second fiber are substantially homogenously distributed in the first layer (Newkirk col. 3, lines 15-22). As to claim 10, Suzuki/Newkirk teaches the third hydrophilic fiber has a fiber denier (fineness) in a range of 0.7-15, which is the same as the hydrophilic second fibers in the first layer (Suzuki col. 4, lines 19-23).  Suzuki teaches the first fiber as a denier range of 0.5 to 1(col. 2 line 67).  The ranges of the first, second, and third fibers overlap, thus there are values within the claimed range where the third fiber has a fineness no greater than the first fiber and the second fiber. As to claim 11, Suzuki/Newkirk does not teach the second layer further comprises a fourth fiber having a fiber fineness higher than the first fiber and the second fiber.  However, Newkirk teaches the second layer may be formed of fibers of a single composition or a blend of fibers of different compositions (col. 5, lines 13-16).  One having ordinary skill in the art would be able to determine through routine the experimentation the variance in denier necessary to provide a desired performance.  
As to claim 12, the examiner interprets the term ‘the ratio’ to encompass any attribute of the layers.  Suzuki/Newkirk does not specifically teach the ratio of the first layer to the second layer is in the range of from about 80/20 to about 20/80.  However, Suzuki does teach a ratio of the first layer basis weight (15 g/m2) to the second layer basis weight (50 g/m2) to be in a range of 1 to about 3 times which has values in the range of 80/20 to about 20/80 as broadly as claimed. As to claim 14, Suzuki/Newkirk teaches does not specifically teach the first layer has a basis weight of not higher than about 30 g/m2.  However, Suzuki does teach the first layer has a basic weight of 15 g/m2 or more (col. 2, line 65). It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to determine by routine experimentation the basis weight needed for desired thickness and pemeability of the topsheet.As to claim 15, Suzuki/Newkirk teaches at least one of the first fiber and the second .  
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MIzutani et al. US 2001/0053899 is cited as it teaches a multi-layered topsheet having a hydrophobic top layer and hydrophilic second layer.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781